UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2420


EDUARDO LEON-SILVA, a/k/a Edward Leon,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 14, 2013                   Decided:   June 13, 2013


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., Fairfax, Virginia,
for Petitioner.    Stuart F. Delery, Principal Deputy Assistant
Attorney General, Thomas B. Fatouros, Senior Litigation Counsel,
Ann M. Welhaf, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eduardo Leon-Silva (“Silva”), a native and citizen of

Peru,   petitions        for    review     of        an       order      of   the   Board    of

Immigration   Appeals          (“Board”)       dismissing          his     appeal    from   the

immigration judge’s order denying his applications for asylum,

withholding    of    removal       and    withholding              under      the   Convention

Against Torture (“CAT”).               We deny in part and dismiss in part

the petition for review.

            Silva is a native and citizen of Peru.                              He was found

removable    for    having      been     convicted            of   two     crimes    of   moral

turpitude,         Immigration           and            Nationality           Act      (“INA”)

§ 237(a)(2)(A)(ii).              Pursuant          to     8     U.S.C.        § 1252(a)(2)(C)

(2006), this court lacks jurisdiction to review the final order

of removal of an alien convicted of certain enumerated crimes,

including    two    or    more     crimes          involving       moral       turpitude    not

arising out of a single scheme of criminal conduct, for which a

sentence of one year or longer may be imposed.                                  See 8 U.S.C.

§ 1227(a)(2)(A)(ii) (2006) (providing that “[a]ny alien who at

any time after admission is convicted of two or more crimes

involving moral turpitude, not arising out of a single scheme of

criminal misconduct . . . is deportable”).                               The court retains

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping provision, such as whether [Silva] [i]s



                                               2
an alien and whether []he has been convicted of” two or more

crimes involving moral turpitude.                        Ramtulla v. Ashcroft, 301

F.3d 202, 203 (4th Cir. 2002).                    Once the court confirms these

two    factual         determinations,              then,        under      8       U.S.C.

§ 1252(a)(2)(C),       (D),       it    may       only    consider      “constitutional

claims or questions of law.”                  8 U.S.C. § 1252(a)(2)(D) (2006);

see Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

            Silva     does    not      challenge        the   factual    determinations

that trigger the jurisdiction-stripping provision.                          Thus, this

court may only consider constitutional claims or questions of

law.

            Silva first asserts that he was denied due process

because the Board did not remand the case to the immigration

judge to consider the framework established in Matter of M-A-M-,

25 I. & N. Dec. 474 (BIA 2011), a precedential opinion that set

forth the framework for immigration judges to use when the case

involves an alien suffering from a mental illness.                              The Board

recognized     that    the     immigration           judge’s     decision       regarding

Silva’s competency was issued before M-A-M-, nevertheless, the

Board found that the immigration judge’s analysis was thoughtful

and consistent with M-A-M-’s holding.                     The Board also found that

even   if    there    was    an     indicia        of    incompetency,      there    were




                                              3
sufficient safeguards in place to enable Silva to participate

meaningfully in the removal proceedings.

               In order to establish a due process violation during

removal proceedings, Silva must show “(1) that a defect in the

proceeding rendered it fundamentally unfair and (2) that the

defect prejudiced the outcome of the case.”                        Anim v. Mukasey,

535 F.3d 243, 256 (4th Cir. 2008).                       Prejudice is shown if the

defect had an impact on the results of the proceedings.                           Id.

               Silva    does    not   show,       much   less   argue,    that     he   was

prejudiced by the Board’s decision not to remand his removal

proceedings to the immigration judge.                     Because he fails to show

he was prejudiced, we deny in part the petition for review.

               Silva also argues that the evidence established that

he had a well founded fear of persecution sufficient to warrant

withholding of removal and that it was more likely than not that

he will be tortured if returned to Peru, making him eligible for

relief    under       the    CAT.     These       are    clearly   factual    questions

challenging the weight given the evidence by the immigration

judge    and    the    Board,       which   we    lack     jurisdiction      to    review.

Thus, we dismiss in part the petition for review.

               Accordingly, we deny in part and dismiss in part the

petition for review.            We dispense with oral argument because the

facts    and    legal       contentions     are     adequately     presented       in   the



                                              4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                PETITION DENIED IN PART
                                                  AND DISMISSED IN PART




                                    5